          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
-------------------------------------- X
ANNE DAUER,                            :
                                                                   CASE NO.
                   Plaintiff,                      :

       vs.                                         :
                                                                       COMPLAINT
VINEYARD VINES, LLC, SHEP MURRAY                   :
and IAN MURRAY,                                                DEMAND FOR JURY TRIAL
                                                   :
                   Defendants.

-------------------------------------- X

       Plaintiff Anne Dauer, by and through her attorneys as and for her complaint against

VINEYARD VINES LLC, SHEP MURRAY and IAN MURRAY alleges as follows:

                                   NATURE OF THE ACTION

        1.     Plaintiff brings this action against Defendants for age discrimination, gender

discrimination, disability discrimination and equal pay violations, pursuant to Title VII of the Civil

Rights Act of 1964 (42 U.S.C. §§ 2000e et seq.), the Americans with Disabilities Act (42 U.S.C.

§§ 12101 et seq.), the Age Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.), the

Connecticut Fair Employment Practices Act (Conn. Gen. Stat. §§ 46a-60 et seq.), federal Equal

Pay Act (29 U.S.C. § 206(d)), and the Connecticut Equal Pay Act (Conn. Gen. Stat. §§ 31-75, 31-

76).

        2.     VINEYARD VINES is a privately-owned retailer of upscale, preppy clothing for

men, women and children. It targets young, wealthy consumers who seek, in its words, “the Good

Life.” Defendants SHEP MURRAY and IAN MURRAY are brothers from Greenwich,

Connecticut who spent their summers on the island of Martha’s Vineyard, the inspiration for the

brand. In 1998 they co-founded the company and are the company’s co-Chief Executive Officers.
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 2 of 18



        3.     Plaintiff Anne Dauer is an accomplished retail executive. She was the Senior Vice

President of Retail at VINEYARD VINES until February 2020. She is 57 years old and suffers

from a heart condition she developed in 2019. After 13 successful years at the company and no

negative performance reviews or feedback, Plaintiff was abruptly fired following a short leave of

absence for a heart procedure. She was replaced by a Retail Director -- a man in his thirties.

        4.     VINEYARD VINES’ brusque treatment of Plaintiff was in keeping with the

increasingly ageist, sexist culture the MURRAYS had cultivated. For example, at company

management meetings, IAN MURRAY repeatedly stated that there were “too many middle-aged

women around the table” and that VINEYARD VINES needed to bring in “younger points of

view.” As the company matured, the MURRAYS became convinced that they needed “young

blood” in the organization and more clean cut, college-aged male associates for the stores.

Plaintiff, of course, was neither.

        5.     Executives reporting to the MURRAYS’ followed their lead. To take but one

example, upon viewing a photograph of the staff at a newly opened store, most of whom were

middle-aged and female, VINEYARD VINES’ President, Mike Gaumer, stated that the team was

not “brand appropriate.” Thereafter, a new company policy was instituted. Now, the hiring of all

store managers had to be approved by Mr. Gaumer and, incredibly, had to include a photograph

of the candidate. And, Mr. Gaumer required photographs of all existing store managers and

assistant store managers.

        6.     Unsurprisingly, the rank discrimination instilled by the MURRAY brothers carried

over to compensation. Women in senior roles, including Plaintiff, were paid substantially less than

men in the same or similar positions. VINEYARD VINES paid these women less in salary and

bonus compensation. Many women were also excluded from participating in the VINEYARD

VINES Long Term Incentive Plan, while their male counterparts were invited to participate.



                                                -2-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 3 of 18



        7.     In short, after 13 years of service, overseeing the remarkable growth of

VINEYARD VINES’ retail operation, Plaintiff, a 57 year-old woman, was fired within days of

returning from a short medical leave. Her treatment, as set forth below, was in keeping with an

ageist and sexist culture instilled by the company’s founders.

                                             PARTIES

        8.     Plaintiff is a citizen of the State of Connecticut.

        9.     Defendant VINEYARD VINES, LLC (“VINEYARD VINES”) is a Limited

Liability Company headquartered in Stamford, Connecticut. VINEYARD VINES is a retailer of

clothing and accessories under the VINEYARD VINES brand.

        10.    Defendant SHEP MURRAY is one of the founders of VINEYARD VINES and one

of its co-Chief Executive Officers. He is a resident of the State of Connecticut.

        11.    Defendant IAN MURRAY is one of the founders of VINEYARD VINES and one

of its co-Chief Executive Officers. He is a resident of the State of Connecticut.

        12.    During all relevant times, VINEYARD VINES was Plaintiff’s employer within the

meaning of all applicable statutes.

                                  JURISDICTION AND VENUE

        13.    This Court has federal question jurisdiction over Plaintiff’s claims for violation of

the Equal Pay Act and Title VII pursuant to 28 U.S.C. §§ 1331.

        14.    This Court has jurisdiction of Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367(a), because the state law claims arise from a common nucleus of operative facts with the

federal claims and are so related to Plaintiff s federal claims that they form a part of the same case

or controversy between the parties under Article III of the United States Constitution.




                                                 -3-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 4 of 18



         15.   Venue is proper in the United States District Court for the District of Connecticut

under 28 U.S.C. § 1391(b)-(c) because a substantial part of the events giving rise to Plaintiff’s

claims occurred within this district.

         16.   Plaintiff has filed a charge with the Equal Employment Opportunity Commission,

which was cross-filed with the Connecticut Human Rights Office. Plaintiff has requested a right

to sue notice and release of jurisdiction from those agencies.

                              FACTS COMMON TO ALL COUNTS

                     Plaintiff Leads VINEYARD VINES Retail Expansion

         17.   Plaintiff is an accomplished executive in the retail clothing industry. She has held

executive roles at Ann Taylor and The GAP. In 2007, Plaintiff was hired to join VINEYARD

VINES.     She was not hired by the MURRAY brothers but by others in the then existing

ownership/management group.

         18.   Plaintiff was hired to lead VINEYARD VINES strategy for growth in its retail

stores. During Plaintiff’s tenure at VINEYARD VINES, she led the charge for the rapid growth

in company’s retail stores, an expansion from one store to 107. For 2019, VINEYARD VINES

reaped in excess of $260 million in sales from it retail divisions.

                  Plaintiff Is Fired Immediately After A Medical Leave And

                      Replaced By A Man More Than 20 Years Younger

         19.    Plaintiff was abruptly fired by VINEYARD VINES upon her return from a

medically required leave of absence. Plaintiff was required by her doctor to take a one week leave

for a medical procedure related to a heart issue. Almost immediately upon her return, she was

fired.

         20.   Indeed, Defendants SHEP and IAN MURRAY -- brothers and co-founders of

VINEYARD VINES – in concert with company president Gaumer, had plotted Plaintiff’s



                                                 -4-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 5 of 18



termination after they first learned of her heart condition a few months before. In the fall of 2019,

SHEP and IAN MURRAY learned that Plaintiff was diagnosed with a heart condition. She let

them know that she needed to take ten days off for medical attention and testing.

        21.       Just prior to her medical leave in the fall, the company had charged Plaintiff with

leading a five-year retail outlet growth strategy that would see the company open 100 new stores.

Yet, when she returned from her brief medical leave, the MURRAY brothers would not engage

with Plaintiff on the strategy and sought instead to postpone and defer.

        22.       Within a few weeks, the MURRAYS had identified Plaintiff’s successor, Josh Illig,

a man in his 30s. Illig started in December 2019. Plaintiff took her second brief medical leave in

January 2020 and upon her return company president Gaumer advised her that she was being fired.

Gaumer told Plaintiff that her position was being eliminated and that it had nothing to do with her

performance. Months later, however, when Plaintiff raised her dispute, VINEYARD VINES

changed its tune. It contended for the first time that Plaintiff’s termination was in fact due to her

performance. This pretextual about-face was all the more transparent in light of the fact that

Plaintiff had never received a bad review. Nor had she ever been placed on a performance

improvement plan even though it was a practice of VINEYARD VINES to do so. And, in fact,

Illig, a man in his 30s has taken over as Retail Director, i.e., Plaintiff’s primary area of

responsibility.

Plaintiff’s Termination Was Part of an Ageist, Sexist Culture Promoted By the MURRAYS

        23.       VINEYARD VINE’s treatment of Plaintiff was in keeping with the increasingly

ageist, sexist culture the MURRAY’s sought to cultivate.            As the company matured, the

MURRAYS became convinced that they needed “young blood” in the organization and more clean

cut, college-aged male associates for the stores.




                                                  -5-
        Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 6 of 18



       24.   At company management meetings, IAN MURRAY repeatedly stated that there

were “too many middle-aged women around the table” and that VINEYARD VINES needed to

bring in “younger points of view.” The MURRAY brothers followed through. To take a few

examples:

             a. At the time of her termination, Plaintiff was 57 years old. She was replaced by

                a man in his thirties.

             b. In 2017, VINEYARD VINES president, Mike Gaumer, had recommended that

                Plaintiff’s role expand to oversee e-commerce and wholesale in addition to her

                retail responsibilities. The MURRAY brothers vetoed the promotion. Instead,

                they hired another man in his thirties to oversee all channels. In that position,

                five women reported, including Plaintiff, to him. All of the women were over

                40 years old and all of them had experience far more substantial than the man

                the MURRAYS hired as their boss. Only one those women still remains at

                VINEYARD VINES.

             c. Another female Senior Vice President over 40 was fired and replaced by a much

                younger candidate.

             d. The Chief Financial Officer, a woman over 50, was fired and replaced by a

                younger man.

             e. The Vice President of Human Resources, a man in his sixties, was fired and

                replaced by someone in their thirties.

             f. A 58 year-old woman was fired after more than a decade of striking success as

                the manager of VINEYARD VINES’ flagship store in Greenwich.

             g. And another store manager, a woman in her 50s with a medical condition was

                fired. The company said it was due to the need to cut positions due to COVID-



                                             -6-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 7 of 18



                   19. However, immediately after firing this manager, it posted ad seeking

                   applicants for a full time management position for the same store.

        25.    The MURRAY brothers frequently remarked that they needed the retail stores

staffed more by young men fitting an all-American “college-aged” look. Other executives

followed the MURRAY brothers’ lead. To take one example, the president of the company

chastised Plaintiff for hiring of staff at a newly opened store in Cleveland. The president was upset

by the picture of the store’s staff, composed largely of middle-aged, older women, who in his

words were “not brand appropriate.”

        26.    Following that incident, VINEYARD VINES instituted a policy that no store

manager could be hired without the express approval of the company’s president. Incredibly, the

company also required that before anyone could be hired as a manager or assistant manager for a

store without first submitting photos of themselves to the president.

        27.    VINEYARD VINES also fired its female head of human resources. The function

is now headed by one of the MURRAYs’ fraternity brothers, who does not have a human resource

background.

                     VINEYARD VINES Consistently Underpays Women

        28.    Unsurprisingly, the rank discrimination instilled by the MURRAY brothers carried

over to compensation. Women in senior roles, including Plaintiff, were paid substantially less than

men in the same or similar positions.

        29.    Male executives in substantially similar positions received greater bonus

compensation than Plaintiff and other women. Further, many women were not included in the

Long Term Incentive Plan at all, whereas men in the same or substantially similar positions were.




                                                -7-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 8 of 18



         30.    In another example, a man in his thirties was hired to replace a female Regional

Director over 40 years old. The man was hired in at a salary substantially higher than his older,

female predecessor.

         31.    This same man was included in the Long Term Incentive Plan. His older, female

predecessor was not.

                                    COUNT I
    EQUAL PAY VIOLATIONS PURSUANT TO FEDERAL EQUAL PAY ACT (29 U.S.C. § 206(D)
                          [AGAINST VINEYARD VINES]

         32.    Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

         33.    Plaintiff is a female.

         34.    Plaintiff performed equal work on a job requiring equal skill, effort, and

responsibility as certain men employed by VINEYARD VINES, and performed such job under

similar working conditions.

         35.    VINEYARD VINES treated Plaintiff’s compensation differently than it treated the

compensation of men, including, but not limited to, plaintiff’s incentive compensation, equity

compensation, and exit package.

         36.    VINEYARD VINES did not treat Plaintiff’s compensation differently based (i) a

seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or quality

of production; or (iv) a differential based on any other factor other than sex.

         37.    Plaintiff suffered damages as a result of VINEYARD VINES violation including

the loss of compensation, including, but not limited to salary, bonus, and Long Term Incentive

Plan payouts as well as benefits.

         38.    Further, the VINEYARD VINES acts were intentional and/or committed with

reckless indifference to Plaintiff’s rights thus rendering punitive damages appropriate.



                                                 -8-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 9 of 18



         39.    By reason of VINEYARD VINES’ conduct as alleged herein, Plaintiff is entitled

to all remedies available under the federal Equal Pay Act and Connecticut law including but not

limited to lost wages and benefits in the form of back pay, interest, attorneys' fees, liquidated

damages and punitive damages.

                                   COUNT II
 EQUAL PAY VIOLATIONS PURSUANT TO CONNECTICUT EQUAL PAY ACT (CONN. GEN. STAT.
                                §§ 31-75, 31-76)
                         [AGAINST VINEYARD VINES]

        40.     Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

         41.    Plaintiff is a female.

         42.    Plaintiff performed equal work on a job requiring equal skill, effort, and

responsibility as certain men employed by VINEYARD VINES, and performed such job under

similar working conditions.

         43.    VINEYARD VINES treated Plaintiff’s compensation differently than it treated the

compensation of men, including, but not limited to, plaintiff’s incentive compensation, equity

compensation, and exit package.

         44.    VINEYARD VINES did not treat Plaintiff’s compensation differently based (i) a

seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or quality

of production; or (iv) a differential based on any other factor other than sex.

         45.    Plaintiff suffered damages as a result of VINEYARD VINES violation including

the loss of compensation, including, but not limited to salary, bonus, and Long Term Incentive

Plan payouts as well as benefits.

         46.    Further, the VINEYARD VINES acts were intentional and/or committed with

reckless indifference to Plaintiff’s rights thus rendering punitive damages appropriate. By reason

of VINEYARD VINES’ conduct as alleged herein, Plaintiff is entitled to all remedies available,


                                                 -9-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 10 of 18



including but not limited to, lost wages and benefits in the form of back pay, interest, attorneys'

fees, liquidated damages and punitive damages.

                                     COUNT III
         (GENDER DISCRIMINATION PURSUANT TITLE VII (42 U.S.C. §§ 2000E ET SEQ.)
                            [AGAINST VINEYARD VINES]

        47.       Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        48.       Plaintiff is a member of a protected class (female).

        49.       Plaintiff was qualified for her job and performing it satisfactorily.

        50.       Plaintiff suffered an adverse employment action. Among other things, Plaintiff was

terminated from her employment.

        51.       Plaintiff’s gender was a motivating factor in VINEYARD VINES’ adverse actions

against Plaintiff.

        52.       VINEYARD VINES stated reason for its adverse action is a pretext to hide gender

discrimination.

        53.       Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        54.       Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate.

        55.       By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff is

entitled to all remedies available, including but not limited to, lost wages and benefits in the form

of back pay, front pay in lieu of reinstatement, interest, attorneys' fees, interest and costs,




                                                   -10-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 11 of 18



compensatory damages, emotional distress damages and punitive damages, all in amounts to be

determined at trial.

                                   COUNT IV
(GENDER DISCRIMINATION PURSUANT TO CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT
                       (CONN. GEN. STAT. §§ 46A-60 ET SEQ.)
                         [AGAINST VINEYARD VINES]

        56.       Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        57.       Plaintiff is a member of a protected class (female).

        58.       Plaintiff was qualified for her job and performing it satisfactorily.

        59.       Plaintiff suffered an adverse employment action. Among other things, Plaintiff was

terminated from her employment.

        60.       Plaintiff’s gender was a motivating factor in VINEYARD VINES’ adverse actions

against Plaintiff.

        61.       VINEYARD VINES stated reason for its adverse action is a pretext to hide gender

discrimination.

        62.       Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        63.       Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate.

        64.       By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff is

entitled to all remedies available, including but not limited to lost wages and benefits in the form

of back pay, front pay in lieu of reinstatement, interest, attorneys' fees, interest and costs,




                                                   -11-
         Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 12 of 18



compensatory damages, emotional distress damages and punitive damages, all in amounts to be

determined at trial.

                                        COUNT V
              (AGE DISCRIMINATION PURSUANT TO ADEA (29 U.S.C. §§ 621 ET SEQ)
                              [AGAINST VINEYARD VINES]

        65.       Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        66.       Plaintiff is a member of a protected class as she is over the age of 40.

        67.       Plaintiff was qualified for her job and performing it satisfactorily.

        68.       Plaintiff suffered an adverse employment action because of her age. Among other

things, Plaintiff was terminated from her employment.

        69.       VINEYARD VINES stated reason for its adverse action is a pretext to hide age

discrimination.

        70.       Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        71.       Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate.

        72.       By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff is

entitled to all remedies available, including but not limited to, lost wages and benefits in the form

of back pay, front pay in lieu of reinstatement, interest, attorneys' fees, interest and costs,

compensatory damages, emotional distress damages and punitive damages, all in amounts to be

determined at trial.




                                                   -12-
         Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 13 of 18



                                    COUNT VI
  (AGE DISCRIMINATION PURSUANT TO CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT
                       (CONN. GEN. STAT. §§ 46A-60 ET SEQ.))
                          [AGAINST VINEYARD VINES]

        73.       Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        74.       Plaintiff is a member of a protected class as she is over the age of 40.

        75.       Plaintiff was qualified for her job and performing it satisfactorily.

        76.       Plaintiff suffered an adverse employment action because of her age. Among other

things, Plaintiff was terminated from her employment.

        77.       VINEYARD VINES stated reason for its adverse action is a pretext to hide age

discrimination.

        78.       Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        79.       Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate. By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff

is entitled to all remedies available federal and Connecticut law, including but not limited to lost

wages and benefits in the form of back pay, front pay in lieu of reinstatement, interest, attorneys'

fees, interest and costs, compensatory damages, emotional distress damages and punitive damages,

all in amounts to be determined at trial.




                                                   -13-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 14 of 18



                                      COUNT VII
        (DISABILITY DISCRIMINATION PURSUANT TO ADA (42 U.S.C. §§ 12101 ET SEQ)
                             [AGAINST VINEYARD VINES]

        80.     Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        81.     Plaintiff was disabled and/ VINEYARD VINES perceived Plaintiff as having a

disability.

        82.     Plaintiff was qualified for her job and was able to perform its essential functions,

with or without an accommodation.

        83.     Plaintiff suffered an adverse employment action based on her disability. Among

other things, Plaintiff was terminated from her employment.

        84.     VINEYARD VINES stated reason for its adverse action is a pretext to hide

disability discrimination.

        85.     Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        86.     Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate.

        87.     By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff is

entitled to all remedies available, including but not limited to, lost wages and benefits in the form

of back pay, front pay in lieu of reinstatement, interest, attorneys' fees, interest and costs,

compensatory damages, emotional distress damages and punitive damages, all in amounts to be

determined at trial.




                                                -14-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 15 of 18



                                   COUNT VIII
 (DISABILITY DISCRIMINATION PURSUANT TO CONNECTICUT FAIR EMPLOYMENT PRACTICES
                      ACT (CONN. GEN. STAT. §§ 46A-60 ET SEQ.))
                           [AGAINST VINEYARD VINES]

        88.     Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

        89.     Plaintiff was disabled and/ VINEYARD VINES perceived Plaintiff as having a

disability.

        90.     Plaintiff was qualified for her job and was able to perform its essential functions,

with or without an accommodation.

        91.     Plaintiff suffered an adverse employment action based on her disability. Among

other things, Plaintiff was terminated from her employment.

        92.     VINEYARD VINES stated reason for its adverse action is a pretext to hide

disability discrimination.

        93.     Plaintiff suffered damages as a result of the VINEYARD VINES’ violation

including the loss of compensation, including, but not limited to salary, bonus, and Long Term

Incentive Plan payouts as well as benefits.

        94.     Plaintiff further suffered emotional distress and humiliation. Further, VINEYARD

VINES acted with malice and/or reckless disregard for Plaintiff’s rights thus rendering punitive

damages appropriate.

        95.     By reason of the VINEYARD VINES’ conduct as alleged herein, Plaintiff is

entitled to all remedies available, including but not limited to, lost wages and benefits in the form

of back pay, front pay in lieu of reinstatement, interest, attorneys' fees, interest and costs,

compensatory damages, emotional distress damages and punitive damages, all in amounts to be

determined at trial.




                                                -15-
          Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 16 of 18



                                         COUNT IX
                           AIDING AND ABETTING DISCRIMINATION
                           IN VIOLATION OF C.G.S.A. § 46A-60(B)(5)
                    [AGAINST DEFENDANTS IAN MURRAY AND SHEP MURRAY]

         96.    Plaintiff hereby incorporates by reference the preceding paragraphs as though fully

set forth herein.

         97.    Defendants IAN MURRAY and SHEP MURRAY are co-founders and co-Chief

Executive Officers of VINEYARD VINES.

         98.    Defendants IAN MURRAY and SHEP MURRAY aided, abetted, incited, coerced

and/or compelled the discrimination of Plaintiff by VINEYARD VINES as more fully set forth

above.

         99.    Defendants IAN MURRAY and SHEP MURRAY were aware of their role as part

of the discrimination against Plaintiff and other women over age 40 at the time that they provided

such assistance, and knowingly and substantially assisted in it. Among other things, as the co-

CEOs Defendants were VINEYARD VINES’ top executives and decision-makers and made

company decisions with respect to demographics of the workforce, compensation and equity

distribution.

         100.   Plaintiff suffered emotional distress and humiliation as a result of the individual

Defendants’ conduct. Defendants IAN MURRAY and SHEP MURRAY engaged in this conduct

with malice or reckless disregard for Plaintiff’s rights. Accordingly, punitive damages are

warranted.

         101.   As a result of the individual Defendants’ conduct, Plaintiff has suffered and is

entitled to recover damages, including, but not limited to salary, bonus, and Long Term Incentive

Plan payouts as well as benefits lost back wages and benefits, lost future earnings and benefits,

compensatory damages for emotional distress, punitive damages, and attorneys’ fees and costs.




                                               -16-
         Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 17 of 18



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff hereby prays for judgment against Defendants on all causes of

action and for recovery as follows:

           a. Economic damages for loss of past and future compensation, including, but not

               limited to salary, bonus, and Long Term Incentive Plan payouts as well as benefits;

           b. Liquidated damages pursuant to statute;

           c. Damages for emotional distress and humiliation in an amount to be proven at trial;

           d. Punitive damages in an amount to be proven at trial;

           e. Prejudgment interest;

           f. Attorneys’ fees and costs pursuant to statute; and

           g. For such other relief as the Court may deem just and proper.


Executed at Westport, CT
Dated: June 17, 2020                              RAFKIN ESQ.
                                                  1201 SUSSEX TURNPIKE, SUITE 102
                                                  RANDOLPH, NJ 07869
                                                  973.891.3370
                                                  SRAFKIN@RAFKINESQ.COM


                                                  MGQ LAW
                                                  246 Post Rd E
                                                  Westport, CT 06880
                                                  203 836 3336
                                                  MGQ@MGQLAW.COM


                                                  By: /s/ Maria Garcia-Quintner
                                                     Seth A. Rafkin (Pro Hac Vice pending)
                                                     Jennifer M. Bouge (Pro Hac Vice pending)
                                                     Maria Garcia-Quintner (ct27568)

                                                     Attorneys for Plaintiff Anne Dauer




                                              -17-
        Case 3:20-cv-00831-VLB Document 1 Filed 06/17/20 Page 18 of 18



                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues triable by jury in this action.

Executed at Westport, CT.
Dated: June 17, 2020                                RAFKIN ESQ.
                                                    1201 SUSSEX TURNPIKE, SUITE 102
                                                    RANDOLPH, NJ 07869

                                                    MGQ LAW
                                                    246 Post Rd E
                                                    Westport, CT 06880


                                                    By: /s/ Maria Garcia-Quintner
                                                       Seth A. Rafkin (Pro Hac Vice pending)
                                                       Jennifer M. Bogue (Pro Hac Vice pending)
                                                       Maria Garcia-Quintner (CT27568)

                                                        Attorneys for Plaintiff Anne Dauer




                                                 -18-
